In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13‐2729

ADDISON AUTOMATICS,
INCORPORATED,
                                                    Plaintiff‐Appellee,

                                  v.


HARTFORD CASUALTY INSURANCE
COMPANY,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
                No. 13 C 1922 — John Z. Lee, Judge. 


  ARGUED SEPTEMBER 10, 2013 — DECIDED October 2, 2013


   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit
Judges.
    HAMILTON, Circuit Judge. This is an appeal from a district
court’s decision remanding a case to state court. See 28 U.S.C.
§  1453(c)  (court  of  appeals  may  accept  appeal  from  order
remanding  class  action).  Plaintiff  Addison  Automatics,  Inc.
filed a complaint in state court seeking a declaratory judgment
2                                                      No. 13‐2729

that defendant Hartford Casualty Insurance Company owed
a duty to defend and indemnify a third party against whom
Addison had earlier brought and settled a class action on terms
that included an assignment to the class of the third party’s
rights against its insurers. Addison’s complaint stated that it
intended  to  proceed  solely  in  its  individual  capacity  rather
than on behalf of the previously certified class.
     The question before us is whether Addison’s follow‐on suit
is a class action removable under the Class Action Fairness Act,
28 U.S.C. §§ 1332(d) and 1453. The district court thought not,
concluding  that  it  should  not  look  past  Addison’s  assertion
that  it  was  suing  only  as  an  individual.  We  accepted  the
appeal, see § 1453(c), and we reverse the remand to state court.
Despite Addison’s disclaimer of its status and duties as class
representative, it has standing to pursue relief against Hartford
only as class representative. The declaratory judgment action
is  in  substance  a  class  action  that  was  properly  removed  to
federal court.
I. Procedural Background
    The case now before us has its origins in state court, where
Addison filed a class action against Domino Plastics Company.
The  complaint  alleged  that  Domino  had  sent  thousands  of
“junk faxes” in violation of the federal Telephone Consumer
Protection  Act,  47  U.S.C.  §  227,  and  the  Illinois  Consumer
Fraud  Act,  815  ILCS  505/2,  and  had  committed  the  tort  of
conversion. Domino’s liability insurers refused to defend the
suit. Left to its own devices and checkbook, Domino negotiated
a settlement that would protect its own interests and leave its
insurers to face the plaintiff class. Addison and Domino agreed
No. 13‐2729                                                          3

that  the  state  court  should  certify  a  class  and  then  enter  a
nominal judgment against Domino for nearly $18 million. We
say “nominal” because Addison agreed that the class would
not recover a single dollar of that amount from Domino itself.
    Instead, Domino assigned to Addison—as class represen‐
tative—whatever claims Domino might have against its absent
liability  insurers.  The  settlement  made  clear  that  Addison’s
status  as  assignee  depended  on  its  continuing  role  as  class
representative. Domino assigned its claims against its insurers
“to the Class (as represented by Plaintiff and its attorneys).”
After notice and a fairness hearing, the state court certified a
class  of  all  recipients  of  Domino’s  faxed  advertisements
between  January  2007  and  October  2008  and  approved  the
settlement  in  an  order  that  also  recognized  that  Domino’s
assignment was “to the Class” and not to Addison individu‐
ally.
    Addison then filed a new state court action against Hart‐
ford seeking a declaratory judgment holding Hartford liable
for  the  $18  million  judgment  against  Domino.  In  the  new
complaint, Addison alleged that it was suing both “individu‐
ally  and  as  the  representative  of  a  certified  class.”  Hartford
removed  the  case  to  federal  court  under  28  U.S.C.  §  1453.
Addison  responded  by  immediately  dismissing  the  case
voluntarily, notwithstanding Federal Rule of Civil Procedure
23(e), which requires court approval to dismiss a claim by a
certified class.
   The new twist in this case comes from Addison’s and class
counsel’s next move. Addison quickly filed yet another state
court lawsuit against Hartford. That complaint, which is now
4                                                         No. 13‐2729

before us in this appeal, names Addison as the only plaintiff,
describes  the  suit  as  “an  individual  declaratory  judgment
action,” and insists that it is “not a class action” under Federal
Rule of Civil Procedure 23 or any state equivalent.
    Hartford removed this new action to federal court under
28 U.S.C. § 1453, asserting that the case is in substance a class
action. Addison moved to remand, arguing that its suit does
not  fit  CAFA’s  statutory  definition  of  a  class  action  as  “any
civil  action  filed  under  rule  23  of  the  Federal  Rules  of  Civil
Procedure or similar State statute or rule of judicial procedure
authorizing an action to be brought by 1 or more representa‐
tive persons as a class action.” 28 U.S.C. § 1332(d)(1)(B). 
    The district court granted Addison’s motion to remand. The
court  found  that  the  complaint’s  language  asserting  that
Addison  was  suing  only  as  an  individual  plaintiff  showed
conclusively  that  the  suit  did  not  fit  CAFA’s  definition  of  a
class  action.  Hartford  argued  that  under  the  terms  of  the
assignment in the underlying settlement agreement, Addison
had standing only as a class representative. The district court
did not address the merits of that argument, reasoning that the
standing  question  should  be  decided  in  state  court  because
there was no federal jurisdiction under CAFA. Hartford sought
permission  to  appeal  the  remand  order  under  28  U.S.C.
§  1453(c).  We  granted  Hartford’s  request,  thereby  binding
ourselves to the statute’s 60‐day time limit for decision.
II. Analysis
    The question before us is whether this new action is a class
action  removable  under  CAFA.  We  conclude  that  it  is  in
substance a class action and was properly removed to federal
No. 13‐2729                                                          5

court, notwithstanding Addison’s artificial attempt to disguise
the  true  nature  of  the  suit.  We  base  our  conclusion  on  two
closely related grounds.
    First,  the  terms  of  the  class  settlement  approved  in  state
court make clear that Addison has standing to pursue relief
from  Hartford  only  in  its  capacity  as  class  representative.
Unlike  the  district  court,  we  reach  the  question  of  standing
because it goes directly to the characterization of Addison’s
claim as a class action, a threshold inquiry for deciding federal
jurisdiction under CAFA. See generally United States v. Ruiz,
536 U.S. 622, 628 (2002) (“it is familiar law that a federal court
always  has  jurisdiction  to  determine  its  own  jurisdiction.”).
Despite Addison’s artful pleading, its complaint seeks a ruling
on  Hartford’s  duties  to  Domino  on  a  claim  that  Domino
assigned  “to  the  Class  (as  represented  by  Plaintiff  and  its
attorneys).” Such a ruling will determine Hartford’s liability
not just to Addison but for the entire $18 million judgment that
the state court entered “in favor of the Class.” Moreover, only
Addison has standing to pursue this relief on behalf of the class
certified by the state court. If any other members of the class
sought similar relief from Hartford, they would encounter an
insurmountable  roadblock.  The  settlement  gave  other  class
members no right to pursue such relief on their own because
it assigned Domino’s claims against its insurers only to “the
Class (as represented by [Addison] and its attorneys).”
   Second, as Addison correctly conceded at oral argument, in
pursuing this action against Hartford, Addison owes continu‐
ing fiduciary obligations to the class it represents. See Fed. R.
Civ.  P.  23(a)(4);  735  ILCS  5/2‐801(3);  Back  Doctors  Ltd.  v.
Metropolitan Property & Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir.
6                                                         No. 13‐2729

2011) (named plaintiff “has a fiduciary duty to its fellow class
members”); CIGNA HealthCare of St. Louis, Inc. v. Kaiser, 181 F.
Supp.  2d  914,  922  (N.D.  Ill.  2002)  (“We  agree  that  a  class
representativeʹs fiduciary duty to class members carries over
to separate litigation affecting the class.”), affʹd as modified on
other grounds, 294 F.3d 849 (7th Cir. 2002). In a similar context,
the Eighth Circuit held that where representatives of a class in
a federal case under federal law pursued individual relief in a
separate but parallel action in state court under state law, the
class representatives still owed fiduciary duties to the members
of the federal class when pursuing the state court action. As a
result,  the  Eighth  Circuit  held  that  a  state  court  judgment
against the class representatives in their individual capacities
was binding as res judicata against the parallel federal claims of
the certified class. See Sondel v. Northwest Airlines, Inc., 56 F.3d
934, 938–39 (8th Cir. 1995).
    We agree with Sondel and CIGNA HealthCare on this point.
Addison owes fiduciary duties to the class in pursuing relief
against Hartford, and this is true even though the new lawsuit
is nominally separate and even though Addison has tried to
disclaim  its  role  as  class  representative.  If  we  were  to  treat
Addison as anything other than a class representative here, the
interests of the class would be in danger. If a class representa‐
tive could seek such relief on its own, relieved of its fiduciary
duties, it could be induced to sell out the interests of other class
members in a lucrative settlement. The risk is analogous to the
one we have recognized in the context of class counsel who
may be in a position to sacrifice the  interests of the class  to
obtain  more  generous  compensation  for  themselves.  See
No. 13‐2729                                                             7

Creative  Montessori  Learning  Centers  v.  Ashford  Gear  LLC,  662
F.3d 913, 918 (7th Cir. 2011) (collecting cases on this point). 
    Even if a class representative resisted such a temptation in
an individual suit, it would likely still have breached its duties
by failing to advance diligently the interests of the class. See
Standard  Fire  Ins.  Co.  v.  Knowles,  133  S.  Ct.  1345,  1349  (2013)
(plaintiff’s failure to seek full damages could suggest inade‐
quacy  of  representation),  citing  Back  Doctors,  637  F.3d  at
830–31;  7A  Wright  &  Miller,  Federal  Practice  &  Procedure
§ 1766 (3d ed. 2013) (“Even more directly [than a conflict of
interest],  the  failure  of  the  representative  to  move  for  class
certification in a timely fashion or otherwise to prosecute the
action  is  a  clear  indication  that  the  named  party  is  not  an
adequate  representative.”).  Addison’s  going  it  alone  would
mean leaving fellow class members to pursue for themselves
claims they were entitled to expect Addison to prosecute on
their behalf. The possibility that a declaratory judgment could
produce  benefits  for  other  class  members  in  the  form  of
collateral estoppel effects is not enough to remedy this breach.
Recall that the assignment was to “the Class (represented by
Plaintiff  [Addison]  and  its  attorneys).”  Class  members  who
might have wanted to take the individual route were free to
opt  out  of  the  class.  Those  who  remained  in  the  class  are
entitled to count on their representative to represent them.
    Addison’s attempt to evade this conclusion by the language
of its pleading falls short. By pursuing the rights assigned to it
as class representative in the state court class action, Addison
is necessarily continuing that class action. Addison urges us to
consider the present suit in a vacuum, arguing that there is no
need to “reconstitute” the class here. On the contrary, the class
8                                                          No. 13‐2729

has been and remains certified pursuant to Illinois law, and
Addison and its counsel are responsible for trying to obtain
relief on the class’s behalf under the very assignment Addison
now wants to pursue for itself.
     While we have not previously addressed CAFA jurisdiction
under these exact circumstances, the present action is at heart
little more than a procedural variation on the path to federal
court described in Travelers Property Casualty v. Good, 689 F.3d
714,  723  (7th  Cir.  2012)  (state  court  citation  action  to  satisfy
class judgment from insurance policies would be removable
under CAFA). See also Back Doctors, 637 F.3d at 830–31 (plain‐
tiff’s declaration that it would not seek punitive damages did
not prevent removal under CAFA); In re Burlington Northern
Santa  Fe  Ry.,  606  F.3d  379,  381  (7th  Cir.  2010)  (amending
complaint  after  CAFA  removal  did  not  extinguish  federal
jurisdiction).  “To  hold  otherwise  would,  for  CAFA  jurisdic‐
tional purposes, … exalt form over substance, and run directly
counter  to  CAFA’s  primary  objective”  of  expanding  federal
jurisdiction over national class actions. Knowles, 133 S. Ct. at
1350.
     Addison’s  reliance  on  our  decision  in  LG  Display  Co.  v.
Madigan, 665 F.3d 768 (7th Cir. 2011), is unsound. The question
in LG Display was whether a parens patriae antitrust action by
Illinois against manufacturers of LCD panels was removable
under CAFA. We held that CAFA did not apply because class
actions “must be brought under Rule 23 or the state equiva‐
lent,” and a parens patriae action brought by a state government
is a different sort of proceeding that does not qualify. Id. at 772.
We  declined  the  defendant’s  invitation  to  look  through  the
pleadings  and  recognize  that  the  state  was  trying  to  act  on
No. 13‐2729                                                         9

behalf of a group of its citizens much as a class representative
would  in  a  class  action.  Id.  Addison  argues  that  LG  Display
means courts should look only to the complaint in determining
whether a given claim is a class action.
    The argument is not persuasive. Addison overlooks the fact
that it remains the representative of a class that was actually
certified  “under  Rule  23  or  the  state  equivalent.”  Addison
would  also  have  us  overlook  the  important  procedural
differences  between  class  actions  and  parens  patriae  actions.
Parens patriae suits are a special form of action brought by a
state on behalf of its residents generally to protect a “quasi‐
sovereign interest” belonging to the state. Id. at 771. Such suits
brought by a government to vindicate interests beyond those
of  any  particular  victims  do  not  involve  certified  plaintiff
classes and “should not be considered representative actions
subject to Rule 23.” E.E.O.C. v. Waffle House, Inc., 534 U.S. 279,
288  (2002),  quoting  General  Telephone  Co.  of  the  Northwest  v.
E.E.O.C., 446 U.S. 318, 326 (1980). As with many actions taken
by governments, the protection against excesses in the parens
patriae context lies in the electoral process, not the procedural
protections and fiduciary duties owed by private counsel and
named plaintiffs in a class action.
    Finally, our decision does not depend on two details that
made the true nature of this action more transparent. Addi‐
son’s  first  complaint  against  Hartford  was  explicitly  a  class
action, but our decision would be the same even if Addison
had not filed that first complaint. Also, deletion of the present
complaint’s many references to the state court class would not
change our decision.
10                                                      No. 13‐2729

    As we have warned, a “statute governing class actions must
define that term carefully, or plaintiffs who want to litigate in
state court will devise close substitutes that escape the statute’s
application.”  Bullard  v.  Burlington  Northern  Santa  Fe  Ry.  Co.,
535 F.3d 759, 761 (7th Cir. 2008). Addison’s coy pleading in this
case cannot disguise the true nature of its claim or avoid its
fiduciary  duties  to  the  class  it  represents.  Accordingly,  we
REVERSE the district court’s order remanding this action to
state court and REMAND this matter to the district court for
further proceedings on the merits of Addison’s claims.